Citation Nr: 1729865	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-46 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial evaluation for the period prior to November 10, 2014, and an evaluation in excess of 20 percent thereafter, for left knee subluxation/instability.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals, status-post multiple surgical procedures with osteoarthritis, of the left knee.

3.  Entitlement to a compensable initial evaluation for the period prior to November 10, 2014, and an evaluation in excess of 10 percent thereafter, for loss of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to September 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In an October 2010 rating decision, the RO increased the evaluation of the Veteran's left knee disability from noncompensably disabling to 10 percent, effective September 16, 2009, the effective date of the grant of service connection.

In November 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the record.  In March 2014, these matters were remanded for additional development.  

By April 2016 correspondence, the Veteran was advised of her right for a hearing before a VLJ who would decide her appeal.  She did not respond, and it is assumed that she does not desire another hearing

The claim was again remanded in August 2016 for additional development.  In this decision, the Board also denied entitlement to an increased evaluation for gastroesophageal reflux disease (GERD).  Inexplicably, this issue was also listed in a January 2017 Supplemental Statement of the Case, despite having already been disposed of by the Board.  The Board considers the Supplemental Statement of the Case to have been issued in error, to the extent this prior claim was discussed, and will not further address the matter here. 

In a rating decision dated in December 2014, the RO granted a separate 20 percent evaluation for left knee subluxation/instability, effective November 10, 2014, and a separate 10 percent evaluation for loss of extension of the left knee, effective November 10, 2014.  The Board notes that although the rating decision narrative indicates a 10 percent evaluation of the loss of extension of the left knee, the rating decision codesheet lists the disability evaluation as noncompensable.  As such, the Board has recharacterized the issue as listed above to reflect the 10 percent evaluation.  As the Veteran has been granted three evaluations for his left knee as discussed above, the Board has recharacterized the issues.

In a rating decision dated in January 2017, the RO granted a noncompensable evaluation for multiple in-service scars of the left knee, effective September 16, 2009, and a noncompensable evaluation for tibial scars of the left knee, effective March 8, 2012.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's left knee instability has been moderate in degree.

2.  At no point during the period on appeal did the Veteran's left knee manifest flexion limited to 30 degrees or less. 

3.  During the period prior to November 10, 2014, the Veteran's left knee did not manifest extension limited to 10 degrees or more.

4.  During the period beginning November 10, 2014, the Veteran's left knee did not manifest extension limited to 15 degrees or more.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, and no higher, for instability of the left knee, for the entire period on appeal, have been met for the period prior to November 10, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for an evaluation in excess of 20 percent have not been met for instability of the left knee, for the period beginning on November 10, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a rating in excess of 10 percent for residuals, status-post multiple surgical procedures with osteoarthritis, of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

4.  The criteria for a compensable rating, for the period prior to November 10, 2014, and in excess of 10 percent thereafter, for loss of extension of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, the Veteran's claim was remanded in March 2014 and August 2016.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks higher evaluations for her knee disabilities.  The Veteran is currently in receipt of a 20 percent evaluation for left knee subluxation/instability, pursuant to Diagnostic Code 5257; a 10 percent evaluation for residuals, status-post multiple surgical procedures with osteoarthritis, of the left knee, pursuant to 5257-5010; and a noncompensable evaluation for loss of extension of the left knee, pursuant to 5260.  38 C.F.R. § 4.71a.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532. 

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the Diagnostic Code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In May 2009 the Veteran reported a baseline pain of one to two out of ten that escalates to six out of ten with any prolonged walking.  She was no longer able to run, participate any cutting sports, or carry out activities on uneven terrain.  The left knee had multiple well-healed incisions.  There was trace effusion.  Range of motion showed 0 - 0 - 140 degrees with terminal pain.  Anterior drawer and Lachman tests of the left had boggy endpoint.  Posterior drawer was symmetric and stable bilaterally.  McMurray test was negative.  Joints were stable to varus and valgus strain.  

Upon examination in service in June 2009, the left knee revealed several well-healed surgical incisions.  The Veteran had mild effusion and range of motion was 3/0/140.  She had a negative varus and valgus stress test at 30 degrees of flexion.  She had a 2+ Lachman.  She had a trace pivot shift although she had significant guarding.  She had negative posterior drawer.  She had a mildy increased dial test at 30 degrees of flexion in the prone position.  This was symmetric at 90 degrees.  She had mild diffuse medial joint line pain.  X-rays of the left knee demonstrated moderate tricompartmental degenerative changes with osteophytes noted.  She has retained hardware, status post anterior cruciate ligament reconstructions times three.  The Veteran was diagnosed with left knee instability and osteoarthritis of the left knee, posttraumatic.

In a treatment record dated in June 2009, the Veteran's left knee was noted to have a positive anterior drawer sign.  Lachman test demonstrated one plane of anterior instability.  There was no effusion, erythema, or misalignment.  The patella demonstrated no crepitus.  There was no tenderness on palpation.  Motion was normal.  There was no crepitus on motion.  No pain was elicited by motion.  There was no posterior drawer sign present.  McMurray test was negative.  Patellofemoral apprehension test was negative.  There was no tenderness was observed on ambulation.

In July 2009 the Veteran complained of more arthritic pain with dull throbbing.  She had occasional instability especially when pivoting on the left knee.  She reported two out of ten pain.  She noted that her knee felt better after losing 50 pounds of pregnancy weight.  Examination of the left knee revealed multiple well-healed incisions.  There was trace effusion.  Range of motion 0 - 0 - 140 with terminal pain.  Anterior drawer and Lachman on the left with boggy endpoint.  Posterior drawer was symmetric and stable bilaterally.  McMurray test was negative.  Joints were stable to varus and valgus strain.  

The Veteran was afforded a VA examination in October 2009.  Review of the records revealed that the Veteran underwent arthroscopy of the left knee for meniscal tear in 1999 prior to service.  The Veteran underwent anterior cruciate ligament reconstruction in 2003.  The reconstruction failed.  Subsequent revision using contralateral bone patellar-tendon-bone the same year, subsequently failed.  The Veteran underwent another operation where debridement was performed of her meniscus.  The Veteran underwent a third anterior cruciate ligament reconstruction in 2006 using allograft.  The summary of the joint symptoms indicated no deformity, giving way, incoordination, episodes of dislocation or subluxation, locking, or effusions.  Symptoms were noted to be instability, pain, stiffness, weakness, decreased speed of joint motion, and swelling.  The Veteran was able to stand for more than one but less than three hours.  The Veteran was able to walk more than a quarter mile but less than a mile.  The Veteran used a brace intermittently.

Physical examination revealed normal gait.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  There was no Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, or meniscus abnormality. 

There was no objective evidence of pain with active motion on the left side.  Range of motion of the left knee was 0 to 140 degrees.  Extension was normal.  Passive range of motion was unchanged from active range of motion and on repetitive testing, range of motion values were unchanged from baseline values reported and no pain, fatigue, weakness or incoordination was noted.  

The Veteran was relevantly diagnosed with residuals, left knee status post multiple surgical procedures with osteoarthritis.  There were significant effects on the Veteran's usual occupation due to decreased mobility, problems with lifting and carrying, and pain.  The effects of the problems were moderate with respect to chores, shopping, recreation, and traveling.  The effect on exercise and sports was severe.

In January 2010 the Veteran reported that although the VA examination revealed a full range of motion, the examination took place in the morning after no walking and a sedentary car ride.  She stated that the laxity and instability in her knee caused significant swelling on a regular basis that dramatically affected her range of motion.  She indicated that as a result of the instability in her knee and arthritis, she was unable to work in any field that required daily standing or walking.  She reported that if she were to walk, lift, or stand for more than an hour or so her knee swells and retains fluid.  The swelling impaired her range of motion and caused a limp.  She stated that she was unable to fully bend her knee.  She noted that in addition to the worsening arthritis, she experienced pain every evening and had difficulty falling asleep and can only lie in certain positions.  She stated that if she was given a Magnetic Resonance Imaging (MRI) scan she was confident it would show meniscus damage.  She reported that due to having had meniscus removed in multiple surgeries she experienced pain from bone on bone compression.  She stated that her knee injury and subsequent surgeries have dramatically changed her daily life and ability to work freely in many fields.

In April 2010 the Veteran reported that her knee swelled on a daily basis.  The Veteran argued that the examination did not reveal what daily life does to her gait, weight bearing, and range of motion.  She reported that although the examination showed that she had a normal meniscus with no bone loss, this was incorrect.  She reported that her knee clicks and pops on a regular basis.  The symptoms caused her a great deal of pain and most nights she had difficulty sleeping.  She took ibuprofen, which irritated her stomach, and she was no longer able to do many normal life activities due to the pain and permanent instability in the knee.  She was unable to lift moderate weight, had difficulty squatting down to pick up her toddler and could no longer run, jog, of play recreational sports.  She could not take any job that required prolonged periods of standing and was therefore limited in employment.  She reported that her arthritis caused regular pain and worsened the more that she used the knee.  

In a private treatment note dated in April 2010 the Veteran complained of instability and swelling.  She stated that her knee gave out on occasion.  She had an ACL brace which she used for exercise and sporting-type activities.  She felt that her symptoms were getting worse.  She complained of some pain at night.  Ibuprofen relieved some of her symptoms.  Gait was normal.  Range of motion was 0 degrees to 135 degrees on the left.  There was no evidence of an effusion bilaterally.  There were multiple incisions and scars over the left knee from multiple surgeries.  She was tender to palpation over the inferior pole of the patella bilaterally.  There was crepitus with patellofemoral range of motion bilaterally.  She had a positive Lachman test with a soft endpoint and a 1+ anterior drawer on the left.  She had a negative posterior drawer on the left.  There was no laxity with varus or valgus stress at zero to 30 degrees.  She was tender to palpation over the medial joint line on the left.  McMurray's was positive on the left compared to the right.  X rays of the knees showed evidence of marginal osteophytes off the medial and lateral femoral condyles on the left knee.  There was evidence of joint space narrowing in the left knee compared to the right.  She had evidence of hardware from multiple ACL surgeries in both the femur and the tibial side.  There were multiple tunnels from previous surgeries.  The tibial tunnel from the interference screw, which was metal, was noted to be posterior which would lead to a vertical graft.  There was also a tunnel anterior, which was in good position which may be from her third surgery based on her operative reports.  There was no evidence of loose bodies.  The overall impression was left knee anterior cruciate ligament deficiency with mild degenerative changes, multiple failed anterior cruciate ligament reconstructions of the left knee, and bilateral patellofemoral syndrome.

In the Veteran's substantive appeal on a VA Form 9, dated in November 2010, the Veteran reported that she had considerable instability that caused pain, grinding, and swelling that she experienced on a daily basis.  She also reported weakness.  She could not move quickly, run, or pivot, and it impaired her daily life.

In October 2011 pain was rated as three out of ten.  Symptoms were constant, and the pain radiated to the back.  The pain was described as sharp and throbbing.  The pain was aggravated by bending, climbing (and descending) stairs, sitting, standing, jumping, kneeling, pivoting, running, squatting, twisting, exercise, and daily activities.  The pain was relieved by ice massage, over the counter medicines and rest.  Gait assistance was not required.  Associated symptoms included crepitus, decreased mobility, difficulty going to sleep, instability, locking, numbness, popping, swelling, tenderness, weakness, catching, and giving away.  Pertinent negatives include grinding and pain after inactivity.  Gait was normal and full weightbearing.  Alignment was normal.  The skin revealed surgical scars that were well healed.  Ecchymosis, effusion, and swelling were negative.  Atrophy was absent.  Palpation was non-tender.  There was mild crepitation.  Lachman's test was positive.  Anterior drawer, posterior drawer, valgus stress, varus stress, medial laxity, and lateral laxity tests were negative.  McMurray's testing was negative.  Range of motion was 170 of active flexion and +20 extension.  Active pain free motion.  X-ray of the left knee revealed evidence of previous ACL reconstruction with metal screws in place.  There was tricompartmental osteoarthritis.  There was left knee pain and osteoarthritis secondary to chronic instability of the knee.  

In October 2011 the Veteran underwent an MRI of the left knee.  The scan revealed the knee to be status post anterior-cruciate ligament reconstruction.  The graft was intact but there was anterior translation of the tibia relative to the femur and on the proton density sequences there was mildly increased signal within the graft.  The scan revealed a horizontal tear of the posterior horn of the medial meniscus extending to the tibial articular surface.  The scan further revealed the body of the lateral meniscus was diminutive with grade-3 signal extending into the tibial articular surface.  It was noted that these findings may reflect post partial meniscectomy changes.  Lastly, the scan revealed small volume knee joint effusion.

In November 2011 left knee joint was negative for effusion.  Gait and knee alignment were normal.  There was no tenderness to palpation.  Range of motion was extension to -5 and flexion to 145.  Patellar crepitus not present.  Anterior drawer was positive.  Posterior drawer was negative.  Lachman's was abnormal.  Varus and valgus at 0 degrees and 30 degrees revealed no laxity.  McMurray's was normal.  Dial test was negative.  Patellar excursion was normal.  The contralateral extremity was examined and was normal in knee range of motion, ligamentous stability, and alignment.

In December 2011 the Veteran underwent a left knee arthroscopy.  After adequate anesthesia, the left knee was examined.  Her range of motion was 0 degrees to 140 degrees.  She had a positive Lachman's and a positive pivot shift.  There was gross instability to the knee.  She had no laxity with varus or valgus stress at 0 to 30 degrees.

Later in December 2011 the Veteran was noted to have a range of motion of 0 to 90 degrees. 

In March 2012 the Veteran underwent left knee revision of the anterior cruciate ligament reconstruction with bone-patellar tendon-bone allograft.  After adequate anesthesia the left knee was examined.  The range of motion was 0 degrees to 140 degrees.  She had grossly positive Lachman's test and pivot shift.  She had no laxity with varus or valgus at 0 to 30 degrees.  There was mild genu varum to the knee.

The Veteran was afforded a VA examination in November 2014.  The Veteran reported flare-ups that impacted the function of the knee and/or lower leg described as prolonged walking and standing.  There was functional loss or impairment of the joint described as pain, diminished endurance and weakness in flexion and extension of the left knee with stiffness.  Range of motion of the left knee was flexion of 0 to 140 degrees and extension of 120 to 5 degrees.  The range of motion contributed to function loss due to pain and associated stiffness.  Pain was noted on examination and caused functional loss in flexion and extension.  There was evidence of pain with weight bearing in the left knee.  There was objective evidence of localized tenderness or pain on patellar pressure.  Examination of the right knee was accomplished.

The Veteran was able to do repetitive use testing and there was no additional functional loss or range of motion after three repetitions.  The Veteran was not examined after repetitive use over time.  It was noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  However, the examiner was unable to say without mere speculation that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the Veteran was not examined with repeated use over time.  

The Veteran was not examined during a flare-up.  It was reported that the examination supported the Veteran's statements describing functional loss during flare-ups.  However, the examiner was unable to say without mere speculation that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran was not examined during or immediately after flare-up.  

The examiner noted that there were additional contributing factors of disability described as atrophy of disuse and instability of station.  The left calf muscle circumference was 38 centimeters and that of the right calf was 41 centimeters, showing atrophy and weakness also of the left knee in flexion and extension along with stiffness.

Muscle strength test was reduced in forward flexion and abduction and the reduction was entirely due to the claims condition diagnosed.

There was a moderate history of recurrent subluxation.  There was no history of lateral instability.  There was a history of recurrent effusion.  Stability testing revealed anterior instability (Lachman test) of 1+.  Posterior instability (posterior drawer test) was normal.  Medial instability testing was normal.  Lateral instability testing was normal.  The examiner noted that the Veteran had mild to moderate left knee anterior instability.  The Veteran was noted to have or have had a left knee meniscal tear.  Imaging studies revealed degenerative or traumatic arthritis of the left knee.  The left knee showed prior ACL repair evidences and early narrowing of the patellofemoral compartments. 

Entitlement to an initial evaluation of 20 percent, and no higher, for left knee subluxation/instability is warranted.  During the period prior to November 10, 2014, the Veteran was diagnosed with left knee instability in June 2009.  Lachman tests were noted to be positive and anterior drawer tests were negative to 1+ and positive.  However, the Veteran's left knee was described as stable.  The Veteran had varus and valgus stress tests described as negative, stable, and no laxity.  Posterior drawer tests were negative.  In December 2011 the Veteran was noted to have gross instability of the left knee; but, there was no laxity with varus or valgus stress.  During this time the Veteran reported considerable instability and giving way.  Beginning in November 2014 the Veteran's left knee revealed a history of recurrent subluxation.  Stability testing revealed anterior instability (Lachman test) of 1+.  The Veteran was noted to have mild to moderate left knee anterior instability.  As the symptoms identified as mild to moderate instability in November 2014, including a Lachman test 1+, existed during the entire period on appeal, affording the Veteran the benefit of the doubt, the Veteran's left knee manifested moderate instability, during the entire period on appeal.  An evaluation in excess of 20 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran's left knee instability was severe at any point during the period on appeal.  Thus, an evaluation of 20 percent for left knee instability, and no higher, is granted for the entire period on appeal.  

Entitlement to an initial evaluation in excess of 10 percent for residuals, status-post multiple surgical procedures with osteoarthritis, of the left knee is not warranted.

As noted in the prior Board remand, in a December 2014 rating decision, the Veteran's left knee subluxation/instability and residuals, status-post multiple surgical procedures with osteoarthritis, of the left knee were both assigned evaluations under Diagnostic Code 5257 and the Veteran's left knee limitation of extension was assigned a separate rating under Diagnostic Code 5260.  The Board noted that while governing law (as explained in VA General Counsel opinions VAOPGCPREC 23-97, VAOPGCPREC 9-98, and VAOGCPREC 9-2004) allow for separate ratings for limitation of motion of the knee and for recurrent subluxation or lateral instability, as well as for symptomatic semilunar cartilage or removal of semilunar cartilage (under Codes 5258 or 5259), the ratings should be under different Codes rather than two ratings under the same Code, as that violates the prohibition against pyramiding.  See generally 38 C.F.R. § 4.14.

Given the history of this case (including the grant of separate evaluations under Diagnostic Codes 5257), and the method of evaluating knee disabilities, the Board finds that consideration of Diagnostic Code 5260 is appropriate for the Veteran's residuals, status-post multiple surgical procedures with osteoarthritis, of the left knee.

During the entire period on appeal the Veteran's left knee did not manifest flexion limited to 30 degrees or less.  As such, entitlement to an evaluation in excess of 10 percent is denied.

Entitlement to a compensable initial evaluation for the period prior to November 10, 2014, and an evaluation in excess of 10 percent thereafter, for loss of extension of the left knee, is not warranted.

Initially, the Board notes that the Veteran's limitation of extension has been listed in the rating decision code sheet to be evaluated pursuant to Diagnostic Code 5260.  However, Diagnostic Code 5261 is the Diagnostic Code provided for limitation of extension of the knee.  As preference is to be given to the number assigned to the disease itself, the Board finds that the proper code for evaluation of the Veteran's limitation of extension of the left knee is Diagnostic Code 5261.  See 38 C.F.R. § 4.27.

During the period on appeal prior to November 10, 2014, in October 2011 the Veteran's left knee was noted to have active extension of +20.  However, in June 2009 range of motion was 3/0/140.  In May 2009, July 2009, October 2009, April 2010, and December 2011 extension was 0 and in November 2011 extension was -5.  As such, the preponderance of the evidence prior to November 10, 2014, does not reveal loss of extension of the left knee of 10 degrees or more.  Beginning November 10, 2014, the Veteran's left knee does not manifest extension limited to 15 degrees or more.  Thus, entitlement to a compensable initial evaluation for the period prior to November 10, 2014, and an evaluation in excess of 10 percent thereafter, for loss of extension of the left knee, is denied.

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the United States Court of Appeals for Veterans Claims (Court).  In reaching its decision, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.  In Correia the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  First, the Board notes that as the Veteran is in receipt of service-connected benefits for residuals, status-post contralateral bone to bone autograft, right knee, there is no opposite undamaged joint to the left knee.  In addition, the November 2014 examination provided results of testing of the right knee.  Second, the Board notes that in this case although range of motion testing, as recorded in the VA examination report in November 2014, does not specify whether the examination was done with active motion or passive motion, or with weight-bearing or nonweight-bearing, the Board finds that this is inconsequential under the facts of this case.  The provisions of 38 C.F.R. § 4.59 recognizes actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating for a joint.  However, it is not for application, where, as here the Veteran is in receipt of the minimum compensable rating for limitation of motion.  Villfranc v. McDonald, 28 Vet. App. 357, 361 (2017).

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Specifically, the Veteran has at no time asserted that any disabilities of the left knee have led to an inability to secure or follow substantially gainful employment, as would raise an associated claim for a total disability evaluation based upon individual unemployability.

	
ORDER

Entitlement to an initial evaluation of 20 percent, and no higher, for left knee subluxation/instability, is granted for the period prior to November 10, 2014, subject to the laws and regulations governing payment of monetary awards.

Entitlement to an evaluation in excess of 20 percent is denied for left knee subluxation/instability for the period beginning on November 10, 2014,

Entitlement to an initial evaluation in excess of 10 percent for residuals, status-post multiple surgical procedures with osteoarthritis, of the left knee, is denied.

Entitlement to a compensable initial evaluation for the period prior to November 10, 2014, and an evaluation in excess of 10 percent thereafter, for loss of extension of the left knee, is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


